                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


MOHAMMAD SAMIR SIDDIQUE
and TAYLOR Q. SCOTT,

                    Plaintiffs,
                                                    Case No. 20-cv-824-pp
      v.

TONY EVERS, MARK MONE,
MICHAEL LALIBERTE, DAVID M. SOCKTON,
RYAN SORENSON, EDWARD C. MELCHIOR,
CAMILLE RIDGEWAY, NICOLE HEINEN, and ROBIN JENS,

                    Defendants.


ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’ MOTION
 TO STRIKE DEFENSES (DKT. NO. 19), GRANTING PLAINTIFFS’ MOTION
  FOR EXTENSION OF TIME TO COMPLETE SERVICE ON DEFENDANTS
 LAILBERTE AND RIDGEWAY (DKT. NO. 25) AND GRANTING PLAINTIFFS’
MOTION FOR LEAVE TO FILE CORRECTED REPLY BRIEF IN SUPPORT OF
                STRIKING DEFENSES (DKT. NO. 37)


      The plaintiffs, former student leaders at the University of Wisconsin-

Milwaukee (UWM), allege that the chancellor “unlawfully ousted the elected

student government” and the plaintiffs organized an alternative student

government. Dkt. No. 1 at 1. Mohammad Samir Siddique alleges that he “was

forced to endure a farcical show trial and forced to make a compelled statement

of political incorrectness on threat of severe sanctions.” Id. at 2. Taylor Scott

says the defendants “constructively expelled” him when he “suspended his

education rather than face UWM’s kangaroo justice.” Id. Both assert civil rights

violations arising from alleged retaliation for engaging in protected speech.


                                         1

           Case 2:20-cv-00824-PP Filed 03/17/21 Page 1 of 15 Document 41
      This is not the first time the plaintiffs have filed a legal challenge to the

defendants’ actions. In addition to cases filed in Milwaukee County Circuit

Court, Siddique, Scott and others filed a case against many of the same

defendants in this district. Judge J. P. Stadtmueller dismissed the complaint

on multiple grounds, including failure to effectuate service, state-law immunity

and improper joiner. UWM Student Assoc., et al. v. Lovell, 266 F. Supp. 1121

(E.D. Wis. 2017). The Seventh Circuit affirmed in part, reversing to the extent

that the claims dismissed for misjoinder should have been dismissed without

prejudice. UWM Student Assoc., et al. v. Lovell, 888 F.3d 854 (7th Cir. 2018).

On remand, Judge Stadtmueller allowed the plaintiffs to file an amended

complaint with one set of properly joined claims. Siddique v. Laliberte, No. 15-

CV-1-JPS, 2018 WL 4705841, *1 (E.D. Wis. Oct. 1, 2018).

      Siddique chose to proceed on two claims against Michael Laliberte, David

Stockton and Richard Thomas. Id. He alleged that the defendants violated the

First Amendment by retaliating against him and deprived him of a property or

liberty interest without due process. Id. Judge Stadtmueller allowed the

plaintiff to proceed on the First Amendment claim, but dismissed the case on

summary judgment because he found that the defendants’ actions were

protected by qualified immunity. Case No. 15-cv-1, Dkt. No. 95. The Seventh

Circuit affirmed the decision as to dismissal of the First Amendment claim,

finding that federal law did not clearly establish that enforcing an enrollment

requirement for a student government position violated the First Amendment.




                                         2

        Case 2:20-cv-00824-PP Filed 03/17/21 Page 2 of 15 Document 41
Siddique v. Laliberte, 972 F.3d 898, 905 (7th Cir. 2020). The plaintiffs filed this

case while that case was on appeal.

I.    Background

      Siddique attended UWM as an undergraduate student from September

2011 to August 2016. Dkt. No. 1 at ¶2. Scott attended UWM from 2011 to

2013. Id. at ¶7.

      The plaintiffs named each of the defendants because of their ties to the

UWM administration and sued them in their individual capacities. Id. at ¶9.

Defendant Governor Tony Evers serves as a member of the UW System Board

of Regents. Id. at ¶11. Defendant Mark Mone served as UWM’s Interim

Chancellor, a position that eventually became permanent. Id. at ¶13.

Defendant Michael Laliberte served as UWM’s Vice Chancellor for Student

Affairs. Id. at ¶14. Defendant David Stockton served as UWM’s Coordinator for

Student Government Relations. Id. at ¶15. Defendant Ryan Sorenson served as

president of the Student Association from June 1, 2014 to May 31, 2015. Id. at

¶16. Defendants Ed Melchior, Nicole Heinen, Robin Jens and Camille Ridgeway

served on the UWM nonacademic misconduct hearing committee. Id. at ¶17.

      The plaintiffs were student senators in the Student Association (SA) from

November 2011 to May 2013. Id. at ¶28. Both plaintiffs felt the SA should

“more aggressively assert their statutory rights” under Wis. Stat. §36.09 and

play a bigger role in policymaking and implementation in areas affecting

students. Id. at ¶29. They allege they were subjected to elevated scrutiny

because they engaged in protected speech. Id. at ¶32.

                                         3

        Case 2:20-cv-00824-PP Filed 03/17/21 Page 3 of 15 Document 41
      Laliberte and Stockton, who allegedly did not approve of the plaintiffs’

political stance, allegedly used a complaint from a losing student political party

as a pretext for investigating the outcome of the 2013 SA elections. Id. at 33.

Laliberte and Stockton kept the elected members from holding office and

Laliberte met with members of the “lame duck” SA administration to urge them

to exclude Siddique and Scott. Id. at ¶35. Siddique applied to serve in the

interim government. Id. at ¶36. Stockton—allegedly with Laliberte’s approval

and for the purpose of retaliating—vetoed Siddique’s application. Id. Scott, on

the other hand, did not apply, believing that to do so would have been futile. Id.

Stockton addressed the new SA on or about June 30, 2013, allegedly accusing

the prior SA members of “sexual harassment, racism, election fraud and

attempted murder by poisoning” and corruption. Id. at ¶37.

      The plaintiffs say that the administration pressured the interim SA to

“rewrite its constitution from scratch with diminished student roles.” Id. at

¶38. They say that the constitution passed with barely one percent of student

support. Id. The plaintiffs refused to accept the interim SA as legitimate and

proposed a new plan to continue under the SA name. Id. at ¶39. The plaintiffs

got more than 1,300 UWM student signatures in support of their own plan,

held a referendum and held their own election. Id. at ¶¶39, 40. Siddique was

elected president and Scott vice president. Id. at ¶40. At that point there

existed two student associations: (1) the official “Student Association at UWM”

and (2) the plaintiffs “UWM Student Association.” Id. at ¶41. The student

associations exchanged cease and desist demands. Id. at 44-45.

                                        4

        Case 2:20-cv-00824-PP Filed 03/17/21 Page 4 of 15 Document 41
      The plaintiffs filed Case No. 14-cv-4396 in Milwaukee County Circuit

Court, seeking to enjoin the university from pursuing discipline. Id. at ¶47. The

court denied relief on June 6, 2014. Id.

      On June 4, 2014, Siddique transmitted the UWM Student Association’s

budget to the Board of Regents. Id. at ¶48. Sorenson filed a complaint against

the plaintiffs and Harbach issued a notice that she was investigating the

complaint. Id. at ¶¶50, 51. On June 11, 2014, the UWM Dean of Students

Office put a hold on Scott’s records preventing him from registering for summer

or fall classes in response to “possible nonacademic misconduct.” Id. at ¶52.

The plaintiffs say that the threat of sanctions silenced their activities. Id. at

¶54. After August 2014, they did not hold further meetings or an election. Id.

      The plaintiffs allege two causes of action: (1) violation of Siddique’s civil

rights for retaliation against protected speech and association; and (2) violation

of Scott’s civil rights for protected speech and association. Id. at ¶¶55-90.

Siddique’s claim focuses on the disciplinary actions taken against him.

Harbach sent a letter for Case No. 2013343702 finding that Siddique violated

UWS 17 by making a false statement regarding a university matter, disrupting

university-authorized activities and violating a published university rule. Id. at

¶56. Harbach’s proposed sanction included community service and barring

Siddique from continuing as a student or obtaining his records unless he

ceased his relationship with the UWM Student Association and made a public

statement “repudiating his belief that the UWM Student Association—not the




                                           5

        Case 2:20-cv-00824-PP Filed 03/17/21 Page 5 of 15 Document 41
Student Association at UWM—had the legal right to represent students.” Id. at

¶57.

       Siddique appealed. Id. at ¶61. Harbach set August 5, 2014 as the date

for a hearing before the committee. Id. Meanwhile, Siddique asked Chancellor

Mone to overturn the decision and Mone refused by email dated July 31, 2014.

Id. at ¶62. Defendants Melchior, Heinen, Jens, Ridgeway and Knautz (Knautz

was the non-voting advisor) served on the nonacademic misconduct hearing

committee. Id. at ¶63. The hearing committee heard from three witnesses:

Siddique, Stockton and Sorenson. Id. at ¶64. According to Siddique, the

hearing failed to provide sufficient notice of the claims against him and legal

issues were off limits. Id. at ¶65. The committee refused to consider the First

Amendment arguments and unanimously upheld Harbach’s recommendations.

Id. at ¶¶66, 69. Melchior authored the decision and Knautz sent it to the

plaintiff on August 20, 2014. Id. at ¶69. Siddique was given a deadline of

August 29, 2014 to send in his “compelled statement of contrition.” Id.

       Siddique wrote to the Board of Regents asking to appeal; the board

construed his email as a notice of appeal. Id. at ¶70. On August 29, 2014,

Siddique and others returned to court to enjoin UWM from imposing sanctions.

Id. at ¶72. The court granted the injunction and issued its order on September

9, 2014. Id. The University defendants voluntarily agreed to stay sanctions and

the court’s September 9, 2014 order expired. Id. at ¶74. Meanwhile the Board

of Regents declined review. Id. at ¶76. Siddique appealed to the circuit court.

Milwaukee County Circuit Court Case No. 14-cv-10381. Id. at ¶77. That case

                                        6

        Case 2:20-cv-00824-PP Filed 03/17/21 Page 6 of 15 Document 41
was dismissed after the decision of the misconduct committee was withdrawn

and replaced with a finding of no violation. Id. Siddique claims that he was

forced to make a statement in violation of his deeply held religious beliefs,

forced to resign from his position, suffered emotional distress and “may have

lost one or more potential law school admissions or scholarships, negatively

affecting his prestige and his lifelong expected earnings. Id. at ¶81.

      Meanwhile, Scott claims he that would have continued and completed

his undergraduate degree but for the threats of disciplinary action. Id. at ¶84.

He says that he “carefully considered the course of discipline against Siddique”

and believed he would be subjected to the same treatment. Id. at ¶85. He

claims he was constructively forced to abandon his higher education from 2014

to the present. Id. at ¶86.

      The plaintiffs seek money damages, exemplary damages and fees. Id. at

pp. 20-21.

II.   Plaintiffs’ Motion to Strike Defenses (Dkt. No. 19)

      After defendants Heinen, Melchior and Sorenson answered the

complaint, the plaintiffs moved to strike their defenses under Federal Rule of

Civil Procedure 12(f) on the grounds that: (1) the defenses are not affirmative

defenses; (2) the pleading did not warrant such defenses; (3) the defenses were

frivolous; and (4) the defendants did not have standing to raise defenses on

behalf of anyone else. Dkt. No. 19 at 2-3. The defendants responded by

asserting that resolving the motion could cause delay. Dkt. No. 30 at 5. The

defendants point out that the plaintiffs served the defendants on different days

                                         7

        Case 2:20-cv-00824-PP Filed 03/17/21 Page 7 of 15 Document 41
(and that at that time one defendant had not been served at all) and said that

the defendants intended to file a comprehensive motion to dismiss the entire

complaint with its next round of answers. Id. The plaintiffs replied that the

court should “strike even potentially viable defenses without leave to replead.”

Dkt. No. 34 at 2.

      A.     Standard Governing Motions to Strike

      Rule 12(f) permits a court to strike from any pleading “an insufficient

defense or any redundant, material, impertinent, or scandalous matter.”

Although motions to strike an affirmative defense generally are disfavored,

motions that seek to “remove unnecessary clutter from the case” may expedite,

rather than delay, proceedings. Heller Fin., Inc. v. Midwhey Powder Co., 883

F.2d 1286, 1294 (7th Cir. 1989). District courts have discretion in ruling on

motions to strike. See, e.g., Zuppardi v. Wal-Mart Stores, Inc., 770 F.3d 644,

647 (7th Cir. 2014) (“A district court’s grant or denial of a motion to strike is

reviewed for an abuse of discretion.”).

      Federal Rule of Civil Procedure 8(c) provides a non-exhaustive list of

affirmative defenses and requires parties to “affirmatively state” all affirmative

defenses in a responsive pleading. The Seventh Circuit has stated that “a

defense not listed in Rule 8(c) is an affirmative defense that must be pleaded if

the defendant bears the burden of proof on the issue under state law or if the

defense does not controvert the plaintiff's proof.” Reed v. Columbia St. Mary’s

Hosp., 915 F.3d 473, 478 (7th Cir. 2019). Because affirmative defenses are

pleadings, they must comply with the general pleading requirement of Fed. R.

                                          8

        Case 2:20-cv-00824-PP Filed 03/17/21 Page 8 of 15 Document 41
Civ. P. 8(a), which requires “a short and plain statement” of the defense that

gives the other party fair notice of the nature of the defense. Rule 8 further

requires that “[e]ach allegation must be simple, concise, and direct” but “[n]o

technical form is required.” Fed. R. Civ. P. 8(d)(1). Case law in this district

makes clear that “bare bones conclusory allegations” do not suffice. See, e.g.,

Heller, 883 F.3d at 1295 (“The remaining defenses are equally meritless. They

are nothing but bare bones conclusory allegations.”).

      B.     Defenses Raised as Affirmative Defenses

             1.    Defense No. 1: Failure to State a Claim

      The parties agree that failure to state a claim is not an affirmative

defense; the defendants argue, however, that striking the defense serves no

purpose because it will be (and now has been) raised in a dispositive motion.

Dkt. No. 30 at 6. Failure to state a claim is a recognized defense under Fed. R.

Civ. P. 12(b) and the rule requires that “[e]very defense . . . must be asserted in

the responsive pleading.” Although failure to state a claim technically is not an

affirmative defense, there is no reason for the court to strike a defense that the

defendant also has raised by motion (Dkt. No. 36 at 7) and that the court will

address in a separate order.

             2.    Defense No. 2: Claim/Issue Preclusion

      The plaintiffs acknowledge that res judicata is an affirmative defense but

argue that the defendants never explain which of the claims is subject to the

defense or how it would apply in this case. Claim/issue preclusion is a proper

affirmative defense and the defendants have raised the defense in their pending

                                         9

        Case 2:20-cv-00824-PP Filed 03/17/21 Page 9 of 15 Document 41
motion to dismiss. Dkt. No. 36 at 4. The defense should come as no surprise to

the plaintiffs—this appears to be the fourth case filed by at least one of the

plaintiffs against UWM officials regarding the SA disputes in 2013-14. See

Siddique, Scott et al. v. Board of Regents, Milwaukee County Circuit Court

Case No. 14-cv-386; UWM Student Assn. v. UWM, Case No. 15-cv-1 (E.D. Wis.)

(removed from Milwaukee County Cir. Case No. 14-cv-4396), aff’d Siddique v.

Laliberte, et al., 972 F.3d 898, 905 (7th Cir. 2020); Siddique v. Board of

Regents, Milwaukee County Circuit Court Case No. 14-cv-10381.

      In their reply brief, the plaintiffs wade into the merits of each of the

previous cases. That analysis is not appropriate on a motion to strike; the only

issue the court must resolve in the context of a motion to strike is whether

claim/issue preclusion is a defense. It is. The court will deny the plaintiffs’

motion as to this defense.

            3.     Defense No. 3: Statute of Limitations

      The plaintiffs also acknowledge that the statute of limitations is an

affirmative defense but argue that the complaint provides sufficient facts about

the accrual of the action. The defendants respond that any violation that

occurred before June 2, 2014 is time barred. Dkt. No. 30 at 9. Fed. R. Civ. P.

8(c) contemplates raising the statute of limitations as an affirmative defense.

The court will deny the plaintiffs’ motion as to this defense.

            4.     Defense No. 4: Lack of Personal Involvement

      The plaintiffs argue that lack of personal involvement is not an

affirmative defense. The defendants respond that the plaintiffs failed to allege

                                        10

       Case 2:20-cv-00824-PP Filed 03/17/21 Page 10 of 15 Document 41
personal involvement by all defendants. Dkt. No. 30 at 10. Technically the

plaintiffs are correct this is not an affirmative defense but the defendants have

raised this argument in their motion to dismiss (which is fully briefed). If the

purpose of a motion to strike is to remove clutter, that will not be accomplished

by striking this defense. The court will address this defense by separate order.

            5.     Defense No. 5: Doctrine of Quasi-Judicial Immunity

      The plaintiffs argue that the defendants never clarify which defendants

must be dismissed under the doctrine of quasi-judicial immunity. According to

the defendants, Melchoir, Jens, Ridgeway and Heinen were hearing examiners

who presided over the adjudication of Siddique’s non-academic misconduct

charges. Dkt. No. 30 at 11. This defense has been raised in the defendants’

motion to dismiss. Dkt. No. 36 at 17. Striking this defense does not expedite

the litigation. The court will deny the motion as to this defense.

            6.     Defense No. 6: Waiver, Estoppel or Laches

      The plaintiffs argue that the assertion of waiver, estoppel and laches are

all deficient. There is no requirement that an affirmative defense must comply

with the Twombly and Iqbal heightened pleading standards. Banks v. United

States, No. 19-cv-85-SMY, 2020 WL 7342727, *1 (S.D. Ill. Dec. 14, 2020).

These are proper affirmative defenses under Rule 8(c)(1) and the assertion of

the defenses should come as no surprise based on the plaintiffs’ prior litigation.

Dkt. No. 30 at 11. The court will deny the motion as to these defenses.




                                        11

       Case 2:20-cv-00824-PP Filed 03/17/21 Page 11 of 15 Document 41
             7.      Defense No. 7: Qualified Immunity

       According to the plaintiffs, the defendants fail to clarify which defendants

are cloaked in quasi-judicial immunity. The defendants point out that the

Seventh Circuit dismissed previous litigation against Laliberte and others on

qualified immunity grounds. Dkt. No. 30 at 12. The parties have briefed this

defense in connection with the defendants’ motion to dismiss. There is no basis

to strike.

             8.      Defense No. 8: Court Lacks Jurisdiction

       The plaintiffs argue that none of the defendants who answered can argue

that the court lacks personal jurisdiction. The defendants respond that it was

important to include this defense to clarify that they were not waiving any

arguments on behalf of the non-answering defendants. Dkt. No. 30 at 13. The

court agrees that only defendants as to whom the court arguably does not have

personal jurisdiction may raise that as a defense. This is the only defense the

court will strike.

III.   Plaintiffs’ Motion for Extension of Time to Complete Service
       (Dkt. No. 25)

       On the ninetieth day after filing the complaint, the plaintiffs filed a

motion for extension of time to complete service on Laliberte and Ridgeway.

Dkt. No. 25. At that point, seven of the nine defendants had been served.

Counsel for the others refused to accept or waive service on behalf of Laliberte

and Ridgeway because those two defendants had separated from the

University. Dkt. No. 25 at 2. Laliberte now resides in New York and Ridgeway

has left her job, left Milwaukee and married. Id. at 3. Three days after filing the
                                         12

        Case 2:20-cv-00824-PP Filed 03/17/21 Page 12 of 15 Document 41
motion, the plaintiffs served Laliberte. Dkt. No. 29. The plaintiffs served

Ridgeway on September 23, 2020. Dkt. No. 31.

      Rule 4(m) of the Federal Rules of Civil Procedure governs service of

process. The rule provides, “[i]f a defendant is not served within 90 days after

the complaint is filed, the court—on motion or on its own after notice to the

plaintiff—must dismiss the action without prejudice against the defendant or

order that service be made within a specified time. But if the plaintiff shows

good cause for the failure, the court must extend the time for service for an

appropriate period.” Fed. R. Civ. P. 4(m). “Good cause” is demonstrated by a

showing of a valid and justifiable reason for the delay of service. Coleman v.

Milwaukee Bd. of Sch. Directors, 290 F.3d 932, 934 (7th Cir. 2002). While the

rule requires the court grant an extension of time to effect service upon a

showing of good cause, it permits the court to grant such relief even absent

such a showing. Burton v. Portfolio Recovery Assoc., LLC, No. 20-C-222, 2020

WL 4597123, *2 (E.D. Wis. Aug. 11, 2020).

      Laliberte and Ridgeway have appeared for the limited purpose of

opposing the motion. Laliberte points out that he was served ninety-three days

after the plaintiffs filed their complaint. Dkt. No. 28 at 2. Ridgeway was served

twenty days after Laliberte. Both defendants argue that the plaintiffs failed to

show good cause. Id. at 3. They assert that the plaintiffs knew where to serve

Laliberte and waited until August 20, 2020—eleven days before the deadline—

to contact the local sheriff’s office for assistance. Id. at 4. They argued that the

plaintiffs also waited until the last minute to serve Ridgeway.

                                         13

        Case 2:20-cv-00824-PP Filed 03/17/21 Page 13 of 15 Document 41
      The plaintiffs acknowledge that “they did not do everything possible to

secure the most rapid service,” but insist they made reasonable efforts. Dkt.

No. 32 at 1. The plaintiffs maintain that they have good cause because of a

“software incompatibility issue” resulting in a delay in the issuance of the

summons by the clerk. Id. at 3. It’s not clear what that means, particularly

where the plaintiffs admit they received the summons on June 5, 2020. The

plaintiffs also admit that they adopted the strategy of serving a small number

of defendants and waiting for counsel to appear with the expectation that

counsel would waive or accept service for the rest. Id. They acknowledge they

failed to consider the slowdown that affected the U.S. Postal Service in August

of 2020 or counsel’s illness for three days. Id. at 3-4. The plaintiffs argue that

the delay was minimal and good cause exists for a delay of such short length.

      The plaintiffs have provided an explanation for the delay and the delay

was minimal. The court will exercise its discretion and grant the request for an

extension, mindful that all things have been delayed due to the pandemic. The

court notes that all defendants have joined in the pending motion to dismiss

(while reserving the right to assert lack of personal jurisdiction and lack of

proper service); the court will address their arguments by separate order.

IV.   Plaintiffs’ Motion for Leave to File Corrected Reply Brief
      (Dkt. No. 37)

      On October 7, 2020, the plaintiffs filed a motion for leave to file a

corrected brief. Dkt. No. 37. A day after filing the motion to strike, the plaintiffs

noted that their brief exceeded the page limitation in the local rules. Dkt. No.

37 at 1. The plaintiffs say they would have filed the motion seeking leave to file
                                         14

        Case 2:20-cv-00824-PP Filed 03/17/21 Page 14 of 15 Document 41
the corrected brief sooner “but for plaintiff” (not identified but presumably

counsel) having fallen ill and not working during that time. Id. The attached

corrected brief uses 12-point Times New Roman instead of Constantia, “with

reduced leading between paragraphs, adjusted kerning and removal of

unnecessary paragraph breaks in order to comply with the local rule.” The

plaintiffs also corrected two spelling errors and inserted an omitted period. Id.

No one opposed the motion to file the corrected reply brief. The court will grant

the motion.

IV.   Conclusion

      The court GRANTS IN PART the plaintiffs’ motion to strike defenses.

Dkt. No. 19. The court STRIKES the defendants’ affirmative defense asserting

a lack of personal jurisdiction.

      The court DENIES the remaining portions of the plaintiffs’ motion to

strike defenses. Dkt. No. 19.

      The court GRANTS the plaintiffs’ motion for extension of time to

complete service on defendants Laliberte and Ridgeway. Dkt. No. 25.

      The court GRANTS the plaintiffs’ motion for leave to file corrected reply

brief in support of striking defenses. Dkt. No. 37.

      Dated in Milwaukee, Wisconsin this 17th day of March, 2021.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge



                                        15

       Case 2:20-cv-00824-PP Filed 03/17/21 Page 15 of 15 Document 41
